--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


PREFERRED MORTGAGE


THIS  PREFERRED MORTGAGE (the “Mortgage”) is made effective on this _____ day of
May, 2008, by Island Breeze International, a Cayman Islands corporation
(hereinafter referred to as “Mortgagor”) and Catino, S.A., a Panamanian
corporation (the “Mortgagee”).
WHEREAS, the Mortgagor is the sole owner of the whole vessel CASINO ROYALE
(Nassau, Bahamas Official No. 7350442) (the “Vessel”), that is duly registered
in the name of the Mortgagor under the laws and flag of Panama, and,
WHEREAS, the Mortgagee and Mortgagor are parties to a certain Purchase and Sale
Agreement (the “Purchase Agreement”) of the vessel CASINO ROYALE, which included
as part of the purchase price a Promissory Note made by Mortgagor in the
original principal amount of U.S. Dollars Four Million (US$ 4,000,000.00) (the
“Note”) and that a certain security agreement was made by Mortgagor for the
benefit of Mortgagee (“Security Agreement”), each and even date herewith, as
amended, restated or otherwise supplemented from time to time, the Purchase
Agreement, Note, and Security Agreement are herewith collectively referred to as
the “Transaction Documents” which by this reference are incorporated herein and
made a part hereof; and,
WHEREAS, in order to secure Mortgagor’s obligations to the Note and Transaction
Documents, Mortgagor has executed and delivered this Mortgage to the Mortgagee.
NOW, THEREFORE, THIS MORTGAGE WITNESSETH:
THAT, IN CONSIDERATION, of the premises and other good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, and
in order to secure the payment of the obligations evidenced by the Transaction
Documents and the Guarantee according to the terms thereof and the payment of
any advancements that shall be made, and the performance and compliance of all
the covenants, terms and conditions herein and therein, the Mortgagor does by
these presents grant, convey, mortgage, pledge, assign, transfer, set over, and
confirm to the Mortgagee, its respective successors and assigns, the whole of
the vessel, together with all its machinery, masts, sails, anchors, cables,
rigging, tackle, apparel, fittings, tools, equipment, gaming machines, and all
other appurtenances thereunto now, or at any time hereafter, appertaining or
belonging, whether owned or not owned, whether onboard or not, and all
additions, improvements, and replacements hereafter made in or to the vessel or
any part or appurtenance thereof;


 
 

--------------------------------------------------------------------------------

 
TO HAVE AND TO HOLD the same unto the Mortgagee, its respective successors and
assigns, upon the terms and conditions herein set forth to secure the
performance and observance of and compliance with the covenants, terms and
conditions in the Guarantees and this Mortgage.  PROVIDED, HOWEVER, and these
presents are executed and delivered upon the condition that if the Mortgagor,
its successors and assigns, shall pay or cause to be paid to the party to the
Guarantee, the obligations aforesaid and interests thereon as and when the same
shall become due and payable, in accordance with the terms of the Note and
Guarantee, and all other sums as are or may hereafter become secured by this
Mortgage in accordance with the terms hereof, and the Mortgagor shall duly
perform, observe and comply fully with the covenants, terms and conditions of
the Note and Guarantee and terms of this Mortgage, express or implied, to be
performed, observed and complied with, then these presents and the rights
hereunder shall cease, terminate and be void; otherwise, to be and to remain in
full force and effect.
IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the following covenants, conditions, provisions, terms
and uses hereinafter set forth.


 
- 2 -

--------------------------------------------------------------------------------

 


ARTICLE I
CORPORATE STATUS ENFORCEABILITY
Island Breeze International is a company duly organized under the laws of the
Cayman Islands and is duly authorized to mortgage the property conveyed
hereunder.  All corporate action on their part and all respective action on the
part of their respective members, partners and managers for the making and
delivery of the Guarantee and the execution of this Mortgage has been duly and
effectively taken.  The obligations hereby secured are and will be the valid and
enforceable obligation of the Mortgagor in accordance with its terms.


ARTICLE II
VESSEL TITLE
The Mortgagor lawfully owns and is lawfully possessed of the mortgaged property,
the Vessel, and subject to the terms of the Purchase Agreement, the Mortgagor
covenants and promises that it will warrant and defend the title and possession
thereto and every part thereof for the benefit of the Mortgagee against the
claims and demands of all persons whomsoever and further warrants, subject to
the terms of the Purchase Agreement, that the Vessel is free from all
encumbrances, claims, unpaid taxes, and that there are no liens of any type, or
other mortgages on the Vessel, other than the lien created by this Mortgage.


ARTICLE III
COMPLIANCE WITH LAWS OF THE FLAG STATE
(a)           The Mortgagor will cause this Mortgage to be duly recorded in
accordance with the laws of the flag state of the Vessel, and in the event that
the flag state changes, the Mortgagor agrees to record this Mortgage with the
new flag state.
(b)           Mortgagor will take whatever steps are necessary to comply with
the laws and provisions of the flag state to insure that the Vessel is properly
documented and that the Mortgage is enforceable under the laws of the flag state
as a First Preferred Ships Mortgage.



 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
RETENTION OF MORTGAGE
(a)           Mortgagor shall use diligence to keep a certified copy of this
Mortgage as furnished by the Mortgagee on the Vessel with the Vessel’s papers
onboard the Vessel, and to exhibit this Mortgage on demand to any person or
entity having business with the Vessel that may give rise to a maritime lien
upon the Vessel or to the sale, conveyance, mortgage or charter thereof, and on
demand of any authorized representative of Mortgagee.  Mortgagor shall provide
evidence of compliance with this Article IV upon request of the Mortgagee, and
Mortgagee, in its sole discretion, shall be entitled to perform the requirements
of Article IV upon reasonable notice to Mortgagor.
(b)           Mortgagor will cause a notice, reading as follows (or containing
such additional information relating to any permitted mortgage that is placed on
vessels as may be approved by the Mortgagee) printed in plain type of such size
that the paragraph of reading matter shall cover a space not less than six (6)
inches wide by nine (9) inches high, and framed to be placed and prominently
exhibited in the chart room and in the Master’s cabin of the Vessel, as well as
in the ship’s office and the Master’s office:
“NOTICE OF SHIPS MORTGAGE


This Vessel is owned by Island Breeze International, a Cayman Islands company,
and is subject to that Preferred Ships Mortgage (the “Mortgage”) in favor of
Catino, S.A., a Panamanian company, and its assignees, a certified copy of which
Mortgage is kept with this Vessel’s papers.  Under the terms of said Mortgage,
neither Island Breeze International, the master or agent of this vessel nor any
other person has any right or power or authority to create, incur, or permit to
be placed or imposed upon this Vessel, its freights, profits or hire any other
lien whatsoever, other than liens for wages of a stevedore when employed
directly by the owner, operator, master or agent of the Vessel, or such other
person listed in 46 U.S.C. § 31341, for wages of the crew in respect of this
Vessel, general average or for salvage (including contract salvage), liens fully
covered by insurance and any deductible applicable thereto, or, to the extent
they are liens subordinate to the liens of the said mortgage, other liens
incident to current operations or for repairs.”


 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           The Mortgagor will not transfer or change the flag or port of
registration of the Vessel without having first obtained prior written consent
of the Mortgagee, which shall not be unreasonably withheld, conditioned or
delayed, and any such written consent to any one transfer or change of flag or
port of registration shall not be construed as a waiver of this provision with
respect to any subsequent proposed transfer or change of flag or port of
registration.


ARTICLE V
INSURANCE
(a)           Island Breeze International shall at its own expense cause the
Vessel to be insured in a mutually agreeable amount as evidenced by current and
future certificates of insurance, but  not less than one hundred percent (100%)
of the amount remaining unpaid under the Transaction Documents, the Note and/or
this Mortgage, together with accrued interest, if any.  Such insurance shall
cover marine perils, on hull and machinery, and shall be maintained in the
standard form available in the American or British insurance markets.  Island
Breeze International shall cause to be maintained protection and indemnity (P&I)
insurance or liability insurance covering the Vessel.  Immediately prior to the
maiden voyage of the Vessel, Island Breeze will procure P&I insurance or
liability insurance, in an amount of a minimum of Twenty Million US Dollars
($20,000,000.00).  Island Breeze International also agrees to carry P&I
pollution coverage as well as any additional coverage necessary to meet federal
and state proof of financial responsibility requirements that may exist.


 
- 5 -

--------------------------------------------------------------------------------

 
 
(b)           The Mortgagor shall not knowingly do any act or voluntarily suffer
or permit any act to be done whereby any insurance is or may be suspended,
impaired or defeated and shall not suffer or  permit the Vessel to engage in any
voyage, or in operation not permitted under the policy or policies of insurance
in effect, unless and until the Mortgagor shall first cover the Vessel to the
amount herein provided for by insurance, satisfactory to the Mortgagee for such
voyage, or operation of the Vessel.
(c)           In the event of any actual, constructive or compromised total loss
of the Vessel, such loss shall not be adjusted or compromised without the prior
written consent of the Mortgagee, and all insurance or other payments for such
shall be paid to the Mortgagor and applied by the Mortgagor in accordance with
the terms of the Transaction Documents.
(d)           If requested by the Mortgagee at any time and from time to time,
Mortgagor will deliver to the Mortgagee copies of all cover notes, binders,
policies and certificates of membership in protection and indemnity
associations, and all endorsements and riders amendatory thereof, in respect of
insurance maintained in connection with the  Vessel.
(e)           All insurance required by this Article V, except for insurance
covering the Mortgagor’s liability to the crew of the Vessel, must name
Mortgagee as an additional insured, but without liability for premiums, club
calls, assessments, warranties or representations, and, upon and after the
occurrence of any default, all amounts of whatsoever nature payable under any
insurance must be payable to the Mortgagee for distribution first in respect to
the obligations owing under the Transaction Documents and the
Guarantee.  Mortgagor shall deliver to Mortgagee certificates of insurance
together with all necessary endorsements evidencing that Mortgagee has been
named as an additional insured within a reasonable time after taking delivery of
the Vessel.
(f)           Mortgagor agrees to comply with all laws and lawful regulations,
including any gaming laws, the U.S. Oil Pollution Act of 1990, the International
Convention for Safety of Life at Sea, 1978, and all regulations, licenses or
permits applicable to any activities carried out in the name of or
representative of Mortgagor with respect to the Vessel.
 


 
- 6 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
LIENS
(a)           In due course, and in any event within thirty (30) days after the
same becomes due and payable, the Mortgagor will pay or cause to be discharged
or make adequate provision for the payment or discharge of all claims or demands
which, if not paid or discharged, might result in the creation of a security
interest, lien, encumbrance or charge against the Vessel or any income
therefrom, and will cause the Vessel to be released or discharged from any such
security interest, lien, encumbrance or charge therefor.
(b)           If a libel is filed upon the Vessel or if the Vessel shall be
arrested, seized, sequestered or taken into custody by virtue of any proceeding
in any court or tribunal or by any government or other authority, Mortgagor will
promptly notify the Mortgagee thereof, and within fifteen (15) days after such
libel, arrest, seizure, sequestration, or taking into custody will cause the
Vessel to be released and will promptly notify the Mortgagee of such release.
(c)           Neither the Mortgagor, any charterer or any other person, has or
shall have any right, power or authority to create, incur or permit to be placed
or imposed or continued upon the Vessel any lien whatsoever (including any
encumbrance or security interest) other than the lien created by this Mortgage
and liens for crew’s wages or salvage or otherwise arising in the normal course
of operations or for repair and being regularly settled.


 
- 7 -

--------------------------------------------------------------------------------

 


ARTICLE VII
VESSEL MAINTENANCE:  ACCESS
(a)           At all times Mortgagor shall exercise due diligence to cause the
Vessel to be maintained and preserved in as good condition, working order, and
repair, as at the date of the execution of this Mortgage, ordinary wear and tear
and depreciation excepted.  Mortgagor agrees, following any request by
Mortgagee, to give Mortgagee at least ten (10) days notice of actual date and
place of any survey of the Vessel in order that the Mortgagee may have a
representative present if desired.
(b)           The Mortgagor will at all reasonable times afford the Mortgagee or
its authorized representatives full and complete access to the vessel for the
purpose of inspecting the Vessel and her cargo and papers and, at the request of
the Mortgagee, Mortgagor will deliver for inspection copies of any and all
contracts and documents relating to the Vessel, whether onboard or not.  Until
an event of default has occurred and is continuing, any such inspection shall be
conducted at a time and in a manner which does not interfere with the operation
of the Vessel and in the ordinary course of Mortgagor’s business.


ARTICLE VIII
TAXES
Mortgagor shall pay and discharge, when due and payable from time to time, all
taxes, assessments, penalties and governmental charges imposed upon the Vessel.


ARTICLE IX
POSSESSION
Subject to Article XI, the Mortgagor may retain and possess the Vessel or
charter the Vessel as permitted by law; provided, however, that the Mortgagor
shall not sell, mortgage, transfer nor change the Vessel’s flag or otherwise
encumber the Vessel, except as provided by in Article VI hereof, without the
written approval of the Mortgagee.


 
- 8 -

--------------------------------------------------------------------------------

 

 
ARTICLE X
REQUISITION OF TITLE OR USE
In the event that the title to or ownership of the Vessel, or the use of the
Vessel, shall be requisitioned, purchased or taken by, or the Vessel shall be
seized by or forfeited to, any government of any country or any department,
agency or representative thereof, pursuant to any present or future law,
proclamation, decree, order or otherwise or by any other person or persons,
whether or not acting under color of governmental authority, the compensation,
purchase price, reimbursement or award for such requisition, purchase, seizure,
forfeiture or other taking of such title, ownership or use shall forthwith be
and become payable to the Mortgagee.  The Mortgagor hereby constitutes and
appoints the Mortgagee as its true and lawful attorney, for it and in its name,
place and stead, from and after a requisition, purchase, seizure, forfeiture, or
other taking of such title, and during the continuance thereof, to collect,
receipt for, acknowledge the payment of, sue for and execute any documentation
or writing that may be necessary or required in order to obtain payment of said
compensation, purchase price, reimbursement or award, giving and granting to
said attorney full power and authority to do and to perform every act and thing
whatsoever requisite or necessary to done in order to protect the assets set
forth herein, including the ship and its appurtenances.  Mortgagor shall
promptly execute and deliver to Mortgagee such documents and shall promptly do
and perform such acts as in the opinion of the Mortgagee may be necessary or
useful to facilitate or expedite the collection by the Mortgagee of such
compensation, purchase price, reimbursement or award.


 
- 9 -

--------------------------------------------------------------------------------

 




ARTICLE XI
DEFAULT
(a)           In the event of (i) Mortgagor’s default of prompt and punctual
payment when due in the payment of any amounts due under the Guarantee, or (ii)
any other “event of default” under the Note, the Guarantee or any other document
setting forth payment terms, or (iii) any other “event of default” under and as
defined in the Note, Guarantee and Transaction Documents shall have occurred and
be continuing, then in every such case the entire unpaid amount due under the
Note may be declared immediately due and payable at the Mortgagee’s option
without prior notice.  If such sums are not payable forthwith, the Mortgagee, at
its sole discretion and option, may foreclose or enforce this mortgage lien by
suit in rem in admiralty and the Mortgagee shall be entitled to the appointment
of a receiver or receivers of the Vessel and the mortgaged property and the
revenues thereof.  The Mortgagor shall execute any documents requested by the
Mortgagee to expedite the foreclosure proceedings.  The Mortgagee shall shave
the right to bid or purchase the Vessel in the foreclosure proceedings.
(b)           In case the Mortgagee shall have proceeded to enforce any right
under this Mortgage by foreclosure and such proceedings have been discontinued
or abandoned for any reason, or shall have been determined adversely to the
Mortgagee, then the Mortgagor and the Mortgagee shall be restored to their
former positions.
(c)           No delay or omission of the Mortgagee in the exercise of any right
or power accruing upon any default shall impair any such right or power, or
shall be construed as a waiver of any such default or acquisition herein; and
every power and remedy given herein may be exercised from time to time and as
often as may be deemed expedient.
(d)           The remedies in favor of the Mortgagee provided for herein shall
not be construed to preclude the Mortgagee in the event of default hereunder
from enforcing any other appropriate remedies against the Mortgagor or the
Vessel, or from proceeding by suit as the Mortgagee may consider advisable to
enforce the payment or performance of any obligation secured hereby.



 
- 10 -

--------------------------------------------------------------------------------

 


ARTICLE XII
PREFERRED MORTGAGE STATUS: FILING OF FINANCING STATEMENTS
No provision of this Mortgage shall be deemed to constitute a waiver by the
Mortgagee of the preferred status hereof, and any provision of this Mortgage
that would otherwise constitute such a waiver shall to such extent be of no
force or effect.  The Mortgagor hereby irrevocably authorizes the Mortgagee to
file and record financing statements under the Uniform Commercial Code in any
jurisdiction where the same may be in force or under any legislation having a
similar effect for the purpose of perfecting or continuing the perfection of the
security interests granted by the Mortgagor to the Mortgagee herein without
obtaining the signature of the Mortgagor thereto.  The Mortgagor hereby
irrevocably authorizes the Mortgagee to execute any such financing statement or
similar document in the name of the Mortgagor.


ARTICLE XIII
OTHER DOCUMENTS
In the event this Mortgage, the Note or the Transaction Documents or any
provisions thereof are held invalid, in whole or in part under any present or
future law or any decisions of any court having jurisdiction thereof, the
Mortgagor shall execute such other and further instruments as in the opinion of
counsel for Mortgagee will carry out the true intent and spirit of this
Mortgage.  From time to time, the Mortgagor shall execute such further
assurances as in the opinion of counsel for the Mortgagee may be required to
more effectually subject the property herein mortgaged or intended to be
mortgaged to the payment of all obligations under the terms of the Guarantee and
to otherwise effectuate the intent of this Mortgage.  Invalidity of any
provision hereof shall not impair or defeat the provisions hereof which are
valid.


 
- 11 -

--------------------------------------------------------------------------------

 




ARTICLE XIV
NOTICES
All notices and other communications required or permitted under this Mortgage
shall be in writing, shall be sent to the address of the Mortgagor, 101 North
America Way, Suite 201, Miami Fl 33131, hereof by personal delivery, telefax,
overnight mail, courier (with receipt of delivery) or certified mail and shall
be effective when received.  Any address for notices may be changed by written
notice thereof to the other parties as provided in this Article.
Notwithstanding any provisions of this Article XIV to the contrary, any notices
and other communications required or permitted to be made to Mortgagor under
this Mortgage shall be deemed in compliance and fulfillment of this Article if
delivered to Mortgagor’s Registered Agent, Maples and Calder (“Registered
Agent”), at the address set forth below: PO Box 309, Ugland House, South Church
Street, Georgetown, Grand Cayman KYI 1104 Cayman Islands.


ARTICLE XV
SUCCESSORS AND ASSIGNS:  THIRD PARTY BENEFICIARIES
All the covenants, stipulations, and agreements in this Mortgage shall bind and
inure to the benefit of the Mortgagor, its successors and assigns, and the
Mortgagee, its successors and assigns.  Mortgagor may not assign its rights and
obligations hereunder without prior written consent of Mortgagee.  Mortgagee may
assign its rights and obligations hereunder without prior written consent of
Mortgagor, to any party.


 
- 12 -

--------------------------------------------------------------------------------

 




ARTICLE XVI
GOVERNING LAW
(a)           This Mortgage and all the rights and obligations of the parties
hereunder and their successors and assigns shall be governed by the laws of the
flag state of the Vessel, including any treaties and conventions to which the
flag state is a signatory, and without giving effect to its conflict of law
rules.
(b)           Each of the parties irrevocably and unconditionally agrees that
(i) a legal suit, action or proceeding arising out of or based upon this
Mortgage may be brought by a party hereto in the United States District Court
for the Southern District of Florida, and (ii) a legal suit, action or
proceeding arising out of or based upon this Mortgage and the assignment in rem
against the Vessel may be brought by a party hereto in any jurisdiction where
the Vessel may be found.
(c)           The Mortgagee (i) waives, to the fullest extent it may effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such proceeding and any claim that any such action or proceeding has been
brought in an inconvenient forum in respect of any such proceeding brought in
the Southern District of Florida, and (ii) submits to the non-exclusive
jurisdiction of the Southern District of Florida in any suit, action or
proceeding.  If for any reason the Southern District of Florida lacks
jurisdiction over a matter arising out or based upon the Mortgage, excluding any
in rem action against the Vessel, the Circuit Court for the State of Florida in
Dade County, Florida, shall have non-exclusive jurisdiction and all other
provisions of this Article shall remain valid and enforceable in such court.
(d)           The parties hereby agree to hereby irrevocably and unconditionally
waive any right to a jury trial as regards any matter that may result in
litigation under this Mortgage.


 
- 13 -

--------------------------------------------------------------------------------

 




ARTICLE XVII
COUNTERPARTS
This Mortgage may be executed in any number of counterparts, each of which shall
be an original, but such counterparts shall together constitute but one and the
same instrument.


ARTICLE XVIII
INDEMNIFICATION
Mortgagor hereby assumes liability for and agrees to indemnify, defend, protect,
save and hold harmless the Mortgagee, its agents and assignees, and their
employees, officers and directors (the “Indemnitees”) from and against any and
all losses, damages, injuries, claims, administration of claims, penalties,
demands and all expenses, legal or otherwise (including reasonable attorneys’
fees) of whatever kind and nature arising from Mortgagor’s ownership, use,
condition, operation or maintenance of the Vessel, or this Mortgage or the
related documents, during the term of the Transaction Documents; provided that
no Indemnitee shall be indemnified for its own negligence.  Any claim, defense,
setoff, or other right of Mortgagor against any Indemnitee shall not in any way
affect, limit, or diminish Mortgagor’s indemnity obligations hereunder except as
herein provided.  Mortgagor shall notify Mortgagee within a reasonable time, as
to any claim, suit, action, damage, or injury related to the Vessel of which
Mortgagor has actual or other notice and shall, at its own cost and expense,
defend any and all suits, including frivolous suits and claims, which may be
brought against an Indemnitee or the Vessel, shall satisfy, pay and discharge
any and all judgments and fines that may be recovered against an Indemnitee in
any such action or actions, provided, however, that such Indemnitee shall give
Mortgagor written notice of any such claim or demand.  Mortgagor agrees that its
obligations under this section shall survive the expiration of this Mortgage.


 
- 14 -

--------------------------------------------------------------------------------

 




ARTICLE XIX
TRADING LIMITS
So long as this Mortgage remains in full force and effect, the parties agree
that the Vessel shall have trading limits of commensurate to its navigation and
evidenced by certificates of insurance.


ARTICLE XX
MISCELLANEOUS
(a)           This Mortgage shall not be modified or amended except by an
instrument in writing signed on behalf of all of the parties hereto.
(b)           This Mortgage shall be binding upon and inure to the benefit of
the parties and their respective, permitted successors, heirs, executors,
administrators, assigns and all other persons claiming by, through or under
them.
(c)           This Mortgage and related instruments executed in connection
therewith constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, promises,
negotiations, representations or understandings, whether written or oral,
between the parties hereto relating to the subject matter of this Mortgage.  Any
prior agreements, promises, negotiations, representations or understandings,
either oral or written, not expressly set forth in this Mortgage or related
instruments executed in connection therewith shall have no force or effect.


[ SIGNATURES ON FOLLOWING PAGES ]

 
- 15 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage the day and year
first written above.
 

 
MORTGAGOR
     
ISLAND BREEZE INTERNATIONAL
     
By: __________________________________________________________
     
Name:  Bradley T. Prader
     
Title:  President







ACKNOWLEDGMENT



 
)
 
)
 
)



On this _______ day of _____________________, 2008, before me the undersigned
Notary Public, personally appeared _______________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence),
who being duly sworn, did depose and say that he resides at
__________________________________________________, that he is the
________________ of Island Breeze International, the entity described in and
which executed the foregoing instrument; that he knows the seal of said entity;
that the seal affixed to said instrument is such seal; that it is so affixed by
authority of the Member(s) of said company; and that he signed his name thereto
by like order.



     
[Notarial Seal]
Notary Public in and for
   
My commission expires:
 





 
- 16 -

--------------------------------------------------------------------------------

 





 
MORTGAGEE’S ACCEPTANCE
         
CATINO, S.A.
         
By:
             
Name:
           
Title:
 







ACKNOWLEDGMENT



 
)
 
)
 
)



On this _______ day of _____________________, 2008, before me the undersigned
Notary Public, personally appeared _______________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence),
who being duly sworn, did depose and say that he resides at
__________________________________________________, that he is the
________________ of Catino, S.A., the entity described in and which executed the
foregoing instrument; that he knows the seal of said entity; that the seal
affixed to said instrument is such seal; that it is so affixed by authority of
the Member(s) of said company; and that he signed his name thereto by like
order.



     
[Notarial Seal]
Notary Public in and for
   
My commission expires:
 



 
 
- 17 -

--------------------------------------------------------------------------------